Fourth Court of Appeals
                                San Antonio, Texas
                                       May 3, 2022

                                   No. 04-21-00516-CV

                          Lon E. GRINAGE & Marilyn Grinage,
                                     Appellants

                                             v.

                  Jason Phillip THOMPSON & Terrie Mylene Thompson,
                                      Appellees

                From the 218th Judicial District Court, Wilson County, Texas
                              Trial Court No. CVW1900810
                         Honorable Lynn Ellison, Judge Presiding


                                      ORDER
        Appellant’s amended brief was due on April 29, 2022. Before the due date, Appellant
filed a motion for an extension of time to file the brief. See TEX. R. APP. P. 38.6(d).
      Appellant’s motion is GRANTED. The brief is due on May 31, 2022. See id.




                                                  _________________________________
                                                  Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of May, 2022.



                                                  ___________________________________
                                                  Michael A. Cruz,
                                                  Clerk of Court